Citation Nr: 0331526	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  He also served with the reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's entitlement to service connection for bilateral 
hearing loss


REMAND

At the outset, the Board notes that during the pendency of 
the appeal the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing law is applicable to the veteran's claim.  
The VCAA and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), among 
other things, requires VA to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and his 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, a review of the record on appeal reveals no action 
by the RO that satisfies the notification requirements of the 
VCAA.  Specifically, while a review of the record on appeal 
shows that the RO provided the veteran with notice of the 
VCAA in an April 2001 letter and April 2002 supplemental 
statement of the case, neither document stated with 
specificity what additional evidence was still needed to 
support his claim for service connection, to include 
precisely who would be responsible for obtaining precisely 
what evidence.  Therefore, a remand is required to provide 
the veteran with proper VCAA notice as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), recently held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003) which authorized VA to enter a decision 
if a response to a "VCAA notice" letter was not filed with 
VA within 30 days was invalid as contrary to the provisions 
of 38 U.S.C.A. § 5103(a).  Accordingly, on remand, the 
veteran must be notified that he has one year within which to 
respond with additional pertinent evidence or information, 
and not 60 days as previously indicated in the April 2001 
VCAA notice letter.

Next, the Board notes that the veteran's DD 214 shows his 
occupational specialty was field medical officer.  
Nonetheless, the veteran reported that his current hearing 
loss was caused by his exposure to small arms fire, 
artillery, and helicopters while on active duty, as well as 
while serving with a reserve component for ten years.  See, 
for example, veteran's February 2001 personal hearing 
testimony and November 1999 VA examination report.  The 
veteran has testified that on one occasion his hearing was 
damaged in July or August 1971 when a grenade or artillery 
simulator round exploded two to three feet from his head 
while at summer training at the Indian Gap Military 
Reservation.  In addition, the record shows that the veteran, 
effective in October 2000, was entitled to Social Security 
disability benefits.  Furthermore, a review of the record on 
appeal shows that the veteran reported,  or the record shows 
he received medical treatment from, Manchester Memorial 
Hospital, Saint Frances Hospital, Johnson Memorial Hospital, 
Dr. Michael Passaretti, Dr. Ronald L. Buckman and the West 
Haven, North Haven, and Newington VA medical centers.  

While the record shows that the RO sought to obtain the 
veteran's service medical records and reserve component 
medical records as well as voluminous post-service VA and 
private treatment records, the following actions have not 
been undertaken: verification of the dates of the veteran's 
reserve service and the nature of each period of such service 
(i.e., active duty for training, inactive duty for training, 
or active duty); securing service personnel records to 
determine whether they confirm training or duties involving 
the appellant's exposure to noise from small arms fire, 
helicopters, and artillery; securing clinical records from 
the Indian Gap Military Reservation; securing medical records 
from the Social Security Administration; and requesting all 
audiological records from identified VA and private 
hospitals.  Therefore, on remand, the RO should obtain and 
associate with the record the above information and/or 
records.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Lastly, the Board notes that a September 1981 reserve 
component audiological examination showed the veteran with a 
right ear hearing loss as defined by VA under 38 C.F.R. 
§ 3.385 (2003).  He was afforded a VA audiological 
examination in November 1999 at which time was diagnosed with 
bilateral hearing loss as defined by VA.  The record on 
appeal does not, however, include a medical opinion as to 
whether any current hearing loss is related to the 
appellant's military service.  Therefore, on remand, the 
veteran needs to be scheduled for a new VA examination to 
obtain such an opinion.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request the following information:

a.  First, ask him to identify the 
approximate dates, within a three 
month time frame, he sustained 
injures to his hearing while on 
active and inactive duty.  The 
veteran must identify his unit of 
assignment at those times and the 
places he received treatment, if 
any, including the specifics 
surround his injury at the Indian 
Gap Military Reservation.

b.  Second, as the veteran is a 
physician assistant, ask him to 
provide a summary of his medical 
education and training, including 
his education and training, if any, 
in audiology. 

c.  Third, ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) 
dates of all VA and non-VA health 
care providers that have treated him 
since his separation from active 
duty in August 1973 for bilateral 
hearing loss.  In this regard, the 
RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, employment records, 
or records from government agencies, 
if the appellant identifies the 
custodians thereof.  The RO should 
obtain all records identified by the 
veteran that have not already been 
associated with the record on 
appeal, including all treatment 
records of his related to hearing 
loss from Manchester Memorial 
Hospital, Saint Frances Hospital, 
Johnson Memorial Hospital, Dr. 
Michael Passaretti, Dr. Ronald L. 
Buckman and the West Haven, North 
Haven, and Newington VA medical 
centers.  As the claims folder is 
not clear, the veteran should notify 
the RO if he is aware that these 
providers would not have pertinent 
records.

Note:  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, 
or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claim's file, and 
the veteran notified in writing. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
verify the veteran's dates of reserve 
component service and the nature of each 
period of service (i.e., active duty for 
training, inactive duty training, or 
active duty).  The RO should request that 
the NPRC provide his clinical records 
from the Indian Gap Military Reservation 
for July to August 1971, service 
personnel records, and any other service 
and/or reserve service medical records 
they have in their possession.

3.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the veteran's June 
2001 award of Social Security disability 
benefits.  

4.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter to 
the veteran begins the one year period.  
Inform the veteran that the RO will hold 
the case in abeyance until the one year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must waive in 
writing any remaining response time.  
PVA.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological examination 
to determine the origins or etiology of 
current bilateral hearing loss.  The 
claim's folder is to be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claim's folder and the results of 
the examination, the examiner is to opine 
whether it is at least as likely as not 
that any current bilateral hearing loss 
is related to service?  Further, is it at 
least as likely as not that any hearing 
loss compensably disabling within one 
year of the veteran's separation from 
active duty?  In this context the RO 
should provide the examiner a copy of 
Tables VI and VII from 38 C.F.R. Part 4. 
 
Note:  In providing answers to the above 
questions the examiner should comment on 
the diagnoses of bilateral hearing loss 
made in September 1981 while serving with 
a reserve component, findings of a 
November 1999 VA examination, as well as 
the veteran's claims that current hearing 
loss was brought about by being exposed 
to noise from small arms fire, 
helicopters, and artillery while on 
active duty and thereafter while serving 
with a reserve component.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


